Title: To George Washington from Major General Johann Kalb, 20 June 1780
From: Kalb, Johann
To: Washington, George


  
  sir
  Camp Goshen Granville County N. Car: June 20th 1780.
  
  I have Honor to transmit to your Excellency a Copy of a letter of mine of this day to the Board of War by will appear the Situation of affairs in this Quarter.
  I could wish to be favoured with your Excellency’s orders, and to hear now and then of what passes to the Eastward. With the greatest Respect I have the honor to be your Excellency’s most obedient and very humble Servant
  
  The Baron de Kalb
  
  